The court did not err in adjudging the defendant in contempt of court.
      DECIDED DECEMBER 2, 1939. REHEARING DENIED DECEMBER 18, 1939.
The defendant was adjudged to be in contempt of court and was sentenced to pay a fine of $200 and to serve ten days in jail. Upon the trial it was agreed by counsel for both parties that the accused owned and operated the Brookhaven Theater in DeKalb County, Georgia, and that on May 13, 1939, a restraining order prohibiting him from showing the film "Ecstasy" was served on him, and that subsequently he placed in front of the theater a sign containing the following words: "Due to selfish contemptible interests we are temporarily restrained from showing `Ecstasy.' We will bring this picture to you pending court decision." The solicitor-general was sworn and testified that his attention was called to the sign placed in front of the defendant's theater, "and *Page 431 
he thought it was such a flagrant sign, that as solicitor-general it was his duty to bring a proceeding." He further testified "that none of his kin folks, in so far as he knew, is now, or ever has been, on the Atlanta board of film review." No other evidence was introduced by the prosecution. The defendant was sworn and testified as follows: "That he is the owner and operator of the Brookhaven Theater, and that he was temporarily restrained from showing the film `Ecstasy' on May 13, 1939; thereafter he put the billboard in front of his theater for the purpose of telling the public the reason [why] the picture could not be shown at the time it was advertised to be shown; that he read the restraining order, and wherein it stated that the solicitor-general [had] brought the proceedings upon information, he thought that other interests, who he has cause to believe did not want him to show the picture, made the complaint to the solicitor-general, and that was the reason he portrayed the sign `Due to selfish and contemptible interests we are temporarily restrained from showing "Ecstasy." We will bring this picture to you pending court decision;' that he had no intention to convey the idea that the contemptible interests were the court, or any of its officers, but that the persons he thought were responsible for trying to prohibit him from showing the picture were Mr. Astin and Mrs. Alonzo Richardson, chairman and secretary of the Atlanta board of film review; that he was sorry that his sign was interpreted as to bring contempt upon the court, as it was not his intention; that he had informed his attorney of the sign, and that his attorney stated that he did not see any harm in such a sign."
The meaning and intent of the language thus used and published is to be determined by a fair interpretation. It is unquestionably true that the placard published by the defendant, to wit, that due to or as a result of selfish and contemptible interests the court had restrained him from showing the picture, was, and amounted to, language which had the effect of expressing contempt of a court because it had either itself or in its official capacity acted selfishly and contemptibly, or was so far lacking in judicial understanding as to be beguiled into selfish and contemptible acts in its official capacity. Such placard was in reference to a matter which was then before the court for its determination. Whether the solicitor general from his own knowledge or relying on the information of *Page 432 
others had brought the proceedings for the injunction matters but little. The defendant publicly placarded the court as having granted the injunction as a result of selfish and contemptible interests. The trial judge was himself the trior of the issue made. The defendant admitted making and publishing the placard, but denied that he had any intention of conveying the idea that the contemptible interests referred to were the court or its officers, and said that he was referring to persons he thought responsible for trying to prohibit him from showing the picture. In the case of In re Fite, 11 Ga. App. 665, 675
(76 S.E. 397), this court quoted a contention of the respondent as follows: "Respondent wrote said article intending it only as a fair and reasonable criticism of the decision of the court, and did not mean to reflect upon the integrity of the court, or of any member thereof, nor in any manner to impede, embarrass, or obstruct the court in the administration of justice in said case." In passing on this contention the court said, headnote 7: "The meaning and intent of a published article are to be determined by a fair interpretation of the language used, and when the only construction of the language used is that it is offensive and contemptuous, a mere statement by the writer or publisher that no disrespect to the court or the Judges was intended furnishes no reason for discharging the rule for contempt." "It is too well settled to need citation of authority that the decision of a judge on the question of contempt will not be disturbed by the Supreme Court, except in a case where such discretion has been grossly abused." Warner v. Martin,124 Ga. 387, 392 (52 S.E. 446, 4 Ann. Cas. 180). We can not bring ourselves to agree that the judge of the trial court (a constitutional court), acting as a trior of facts in this case, grossly abused his discretion in deciding that the language used was offensive and contemptuous, nor can we agree that the evidence was entirely circumstantial. The solicitor-general testified that he saw the sign and its contents. The defendant himself admitted the language used on the sign, and we therefore do not think this case comes within the rule that "A fact can not be established by circumstantial evidence which is perfectly consistent with direct, uncontradicted, reasonable and unimpeached testimony that the fact does not exist." Neill v.Hill, 32 Ga. App. 381, 382 (2-b) (123 S.E. 30).
The court did not abuse its discretion in holding the evidence was sufficient to show a contempt of court. *Page 433
Judgment affirmed. MacIntyre, J., concurs. Broyles, C. J.,dissents.